Citation Nr: 0723270	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318. 

2.  Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to payment of improved death 
pension benefits is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from January 1955 to January 1958.  The 
veteran died in February 2005.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision of the Department of Veterans 
Affairs (VA) Manchester, New Hampshire Regional Office (RO).  

A videoconference hearing was held in March 2007 before the 
undersigned Acting Veterans Law Judge.  The record was held 
open for 30 days to allow the appellant to submit addition 
evidence.  No additional evidence was submitted.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

At the time of his death in February 2005, the veteran was 
not in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death or so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty, and he had not been a Prisoner of 
War (POW).


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 38 
U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

As regards the claim of entitlement to DIC pursuant to 38 
U.S.C.A. § 1318, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
her.  As explained below, the claim lacks legal merit.  As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability. 38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 
3.22.

In recent years, a number of Court decisions were issued that 
resulted in confusion over whether benefits could be granted 
under 38 U.S.C.A. § 1318 on the basis of "hypothetical 
entitlement."  See, eg., Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); see also Cole v. West, 13 Vet. App. 268, 278 
(1999); Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998), National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), Rodriguez v. 
Nicholson, 19, Vet. App. 275 (2005).  "Hypothetical 
entitlement" meant that a claimant could obtain benefits 
under 38 U.S.C.A. § 1318 if she or he could show that the 
veteran would have been entitled to a different decision on a 
service connection claim, based on evidence of record prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable, and the different 
decision would have resulted in a grant of total disability 
for service-connected disability for an appropriate time 
period.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
"Hypothetical entitlement" also meant that a claimant could 
obtain benefits under 38 U.S.C.A. § 1318 if she or he could 
show that, even if the veteran had never filed a claim for 
total disability, the veteran hypothetically could have been 
awarded total disability for the prescribed period.  Wingo v. 
West, 11 Vet. App. 307 (1998), Cole v. West, 13 Vet. App. 
268, 278 (1999).

The current version of 38 C.F.R. § 3.22, which implements 38 
U.S.C.A. § 1318, resolves any confusion regarding 
"hypothetical entitlement" for claims under this statute.  
Whether a claimant is entitled to benefits under 38 U.S.C.A. 
§ 1318, depends solely on decisions rendered during the 
veteran's lifetime.  Thus, if a veteran was not in receipt of 
compensation for service-connected disability rated as 
totally disabling for a time frame and condition specified in 
38 C.F.R. § 3.22, a claimant will only be entitled to 
benefits under 38 U.S.C.A. § 1318 if one of the specifically 
enumerated "entitled to receive" conditions is met.  As 
stated above, these enumerated conditions include that where 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date.  
The appellant has not claimed clear and unmistakable error in 
any such decision.

The current version of 38 C.F.R. § 3.22 applies to all claims 
filed after January 21, 2000.  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  Since the appellant's claim was filed 
after January 21, 2000, hypothetical entitlement cannot 
support a grant of DIC under 38 U.S.C.A. § 1318.

Considering the appellant's claim in light of the 
aforementioned authority, the Board finds that the 
appellant's claim for a DIC benefits under 38 U.S.C.A. § 1318 
must be denied.

During the veteran's lifetime, he was granted service 
connection for post-traumatic stress disorder (PTSD), rated 
as 70 percent disabling from September 24, 1991; spinal 
stenosis with severe degenerative changes, rated as 60 
percent disabling from August 1, 1998; residuals of 
filariasis, rated as 30 percent disabling from June 5, 1990; 
bilateral sensorineural hearing loss, rated as 10 percent 
disabling from June 5, 1990; and otitis externa, rated as 10 
percent disabling from June 5, 1990.  A 100 percent temporary 
total convalescence evaluation under 38 C.F.R. § 4.30 was 
assigned from June 11, 1998 to July 31, 1998.  His combined 
disability rating was 90 percent from September 24, 1991; 100 
percent from June 11, 1998; and 90 percent from August 1, 
1998.  The veteran was awarded individual unemployability due 
to service-connected disabilities (TDIU), effective from 
November 23, 1997.  Hence, the veteran was not in receipt of 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding his death in February 
2005.

As noted above, during the veteran's lifetime, no individual 
service-connected disability was rated as 100 percent 
disabling, although he was awarded a TDIU, effective from 
November 23, 1997.  At the time of the veteran's death in 
February, his total rating had been in effect for 
approximately 7 years and two months.  However, this period 
falls short of the requisite 10-year period for a total 
rating preceding the veteran's death for the award of DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  

As noted above, the appellant has not contended that any 
rating decision addressing the evaluation of a service-
connected disability was clearly and unmistakably erroneous 
which would extend the effective date of the TDIU back a 
sufficient amount of time or would show a service-connected 
disorder should have been rated as 100 percent disabling.  38 
C.F.R. § 3.22(b)(3).

No evidence of record shows that the veteran was a former 
prisoner of war, and the appellant does not contend that the 
veteran was a former prisoner of war.

In addition, the veteran was not "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. § 
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation are shown or alleged to be applicable in the 
present case.  

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 47 years after his discharge in 1958 
from his second period of active service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  As such, the appellant clearly does not 
meet the legal requirements for the award of DIC benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1318, and the 
claim for those benefits must be denied.  As the law, and not 
the facts, is dispositive of the appellant's claim, the claim 
must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The veteran died in February 2005 during hospitalization at 
Catholic Medical Center in Manchester, New Hampshire.  The 
records of that hospitalization have not been obtained.  
During the hearing, it was noted that those records are 
relevant to the issue of entitlement to service connection 
for the cause of the veteran's death and the record was held 
open for 30 days to allow for the appellant to submit those 
records.  No additional records have been received.  As the 
Board is on notice of the existence of pertinent private 
medical evidence, a further attempt to obtain those records 
is required.  See 38 C.F.R.§ 3.159 (2006).  

The record includes a private medical opinion from Dr. Hoepp.  
Also included is a July 2006 VA medical opinion indicating 
that the claims file was reviewed and finding that veteran's 
service-connected disabilities did not contribute to his 
death.  In light of the need to obtain additional private 
medical records, a supplemental VA opinion may be necessary 
if additional records are received.   

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  The RO 
should furnish corrective VCAA notice to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claim.  The letter must inform the 
appellant about the information and 
evidence that is necessary to 
substantiate the claim, notify her of the 
type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  

The appellant should also be notified 
that, in cases where service connection 
is granted, both a disability evaluation 
and an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, supra.

2.  The appellant should be contacted and 
requested to furnish a signed consent 
form for the release to VA of the 
identified Catholic Medical Center 
hospital records regarding the veteran's 
hospitalization from December 2004 to 
February 2005.  When the consent form is 
received, the RO should contact the 
medical provider and request copies of 
the records as noted above.  All records 
obtained should be associated with the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
added to the claims file.

3.  If, and only if, any additional 
medical records are obtained, the RO 
should arrange for the veteran's claims 
file to be reviewed by the physician who 
prepared the July 2006 VA medical opinion 
report (or a suitable substitute if that 
physician is unavailable), and request 
that an addendum to that report be 
prepared.
  
Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that: (1) 
the cause of the veteran's death is 
etiologically related to his periods of 
active service, or (2) a service-
connected disability or disabilities 
caused or contributed substantially or 
materially to cause the veteran's death.  
A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be clearly set 
forth in a typewritten report. 

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should furnish to the appellant 
and her representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claim file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


